Case 1:18-cv-01103-PLM-PJG ECF No. 11 filed 06/17/20 PageID.1311 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

JOSEPH JAMES PAGAN, #856983,                            )
                          Petitioner,                   )
                                                        )       No. 1:18-cv-1103
-v-                                                     )
                                                        )       Honorable Paul L. Maloney
TONY TRIERWEILER,                                       )
                                Respondent.             )
                                                        )

                  ORDER ADOPTING REPORT AND RECOMMENDATION

          Joseph Pagan filed a petition for habeas relief under 28 U.S.C. § 2254. The magistrate judge

issued a report recommending the petition be denied. (ECF No. 8.) Pagan filed objections. (ECF

No. 8.)

          After being served with a report and recommendation (R&R) issued by a magistrate judge, a

party has fourteen days to file written objections to the proposed findings and recommendations. 28

U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). A district court judge reviews de novo the portions of

the R&R to which objections have been filed. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). Only

those objections that are specific are entitled to a de novo review under the statute. Mira v. Marshall,

806 F.2d 636, 637 (6th Cir. 1986) (per curiam).

          The Court has reviewed the objections de novo.          The Court finds the Report and

Recommendation fairly and accurately summarizes the facts and correctly applies the law to those

facts.

          Objection 1 - sufficiency of the evidence. The objection is overruled. Although Pagan did

make a sufficiency of the evidence challenge in the state courts, he did not argue to the state courts

that the victim was dead when the assault (pellet gun used to shoot the victim’s genitals) occurred.

And, the magistrate judge identified the evidence in the record that would support the conclusion
Case 1:18-cv-01103-PLM-PJG ECF No. 11 filed 06/17/20 PageID.1312 Page 2 of 3



that the victim was still alive. Pagan does not challenge that particular conclusion in the report and

recommendation.

       Objection 2 - Due Process / Lesser Included Offense. The objection is overruled. Pagan

contends he was convicted of a capital offense, which requires the lesser included offense

instruction.1 The Sixth Circuit has not interpreted Beck v. Alabama, 447 U.S. 625 (1980) as literally

as Pagan does. “A lesser-included offense instruction is therefore not required when the evidence

does not support it, . . . .” Campbell v. Coyle, 260 F.3d 531, 541 (6th Cir. 2001) (involving Michigan

law). The Michigan Court of Appeals found that evidence did not support the lesser instruction

Pagan requested. Pagan has not demonstrated otherwise.

       Objection 3 - judge found facts. The magistrate judge recommends this Court decline to

consider this challenge under the concurrent-sentencing doctrine. Pagan does not specifically object

to this particular recommendation.

       Objection 4 - gruesome photos. The objection is overruled. For this objection, Pagan simply

disagrees with the Michigan Court of Appeals and the magistrate judge. He has not addressed the

reasons provided by the Michigan Court of Appeals or the magistrate judge.

       Objection 5 - ineffective assistance of counsel. The objection is overruled. The question is

not whether there was any evidence to support the defense (Pagan’s “own statements were at best

equivocally supportive of possible insanity”). The question is whether counsel’s choice not to pursue

the defense was objectively reasonable (Pagan’s “unsupported theory would have been rebutted by


1
        Ordinarily, the phrase “capital offense” refers to a crime for which the defendant may be
sentenced to death. In that sense of the phrase, Michigan does not have any capital offenses because
Michigan lacks a death penalty. Courts have sometimes referred to a crime having the most severe
penalty allowed under state law (but not the death penalty), as a “capital offense.” See, e.g., Williams
v. Booker, No. 09cv12667, 2014 WL 6632469, at *4 (E.D. Mich. Nov. 21, 2014); Conic v. Warren,
No. 05cv73944, 2007 WL 772923, at *4 (E.D. Mich. Mar. 12, 2007). The Court need not resolve
whether Pagan was convicted of a “capital offense” other than to note that he did not face the
possibility of the death penalty.

                                                   2
Case 1:18-cv-01103-PLM-PJG ECF No. 11 filed 06/17/20 PageID.1313 Page 3 of 3



a contrary expert opinion”). Pagan has not demonstrated that the Michigan Court of Appeals

unreasonably applied clearly established federal law.

       Therefore, the Court ADOPTS the Report and Recommendation (ECF No. 8) as its

Opinion.

       The Court has separately reviewed the record for the purpose of deciding whether to issue

a Certificate of Appealability. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). For each claim

raised in the petition, the Court concludes reasonable jurists would not disagree with the manner in

which this Court has resolved the claims.        Pagan did not object to the magistrate judge’s

recommendation concerning the concurrent-sentence doctrine. The record contains sufficient

evidence to support the conclusion that the victim was alive when she was assaulted with the pellet

gun. For the other claims, the Michigan Court of

Appeals’ decision was not contrary or an unreasonable application of clearly established

federal law. Therefore, the Court DENIES a certificate of appealability.

       IT IS SO ORDERED.



Date: June 17, 2020                                        /s/ Paul L. Maloney
                                                        Paul L. Maloney
                                                        United States District Judge




                                                 3
